 MILLWRIGHTS LOCAL UNION NO. 1102, ETC.513Millwrights Local Union No.1102, United Brotherhood of Car-penters and Joiners of America,AFL-CIO;Carpenters Dis-trictCouncil of Detroit, Wayne and Oakland Counties andVicinities,United Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIOandDon Cartage CompanyMillwrights Local Union No. 1102, United Brotherhood of Car-penters and Joiners of America,AFL-CIO;Carpenters Dis-trictCouncil of Detroit,Wayne and Oakland Counties andVicinities,United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO; Detroit and WayneCounty,Oakland andMacomb Counties,Michigan Building and Construction TradesCouncil and John Quinn.Cases Nos. 7-CD-97-1 and 2 and 7-CD-97-3,4, and 5.August 11, 1965DECISION AND ORDER APPROVING SETTLEMENTAGREEMENT AND QUASHING NOTICE OF HEARINGThis is a proceeding under Section 10 (k) of the National LaborRelationsAct, as amended, following the filing of charges by. DonCartage Company, hereinafter called Don Cartage, and John Quinn,an individual, under Section 8(b) (4) (D).The charges allege, insubstance,that on or about March 3, 1964, Respondents MillwrightsLocalUnion No. 1102, United Brotherhood of Carpenters andJoiners of America, AFL-CIO, hereinafter called Millwrights1102; Carpenters District Council of Detroit,Wayne and OaklandCounties and Vicinities, United Brotherhood of Carpenters andJoiners ofAmerica,AFL-CIO, hereinafter called CarpentersCouncil; and Detroit and Wayne County, Oakland and MacombCounties, Michigan Building and Construction Trades Council, here-inafter called Detroit Trades Council; engaged in, and induced andencouraged, a work stoppage in order to force or require Don Cart-age and Ternstedt Division, General Motors Corporation, herein-after called Ternstedt,to assignparticularworktomembers ofRespondent Millwrights 1102 rather than to members of Riggersand Machinery Erectors, Machinery Movers Local No. 575, Inter-nationalAssociation of Bridge, Structural and Ornamental IronWorkers of America, AFL-CIO, hereinafter called Riggers 575.Ahearing was held on various dates from April 30 through July 31,1964, before Hearing Officer Milton Fischer.Thereafter, on May 20,1965,RespondentsMillwrights 1102 and Carpenters Council, andthe Acting Regional Directorfor Region7 enteredinto a settlement154 NLRB No. 45.206-446-66-vol. 154-34 514DECISIONSOF NATIONAL LABOR RELATIONS BOARDagreementwhereby the aforesaid Respondents agreed that they werenot:... entitled by means proscribed by Section 8(b) (4) (i) and (ii)of the National Labor Relations Act, as amended, to force orrequire Don Cartage Company to assign certain disputed jobtasks performed by it, involving the erection and installation ofmachinery and equipment at Ternstedt Division Plant No. 9,GeneralMotors Corporation, Detroit, Michigan, to employeeswho are members of, or represented by, Millwrights Local No.1102 rather than to employees who are members of, or repre-sented by, [Riggers 575] ... to whom the work was assigned byDon Cartage Company. The Unions further withdraw any re-quest for assignment of said work performed by Don CartageCompany at Ternstedt Division Plant No. 9, General MotorsCorporation, Detroit, Michigan.On May 28, 1965, the Board issued a notice directing Riggers 575,Don Cartage, Michigan Cartagemen's Association, Heavy Haulers'Division, and John Quinn to show cause "why the Board should notapprove the Settlement Agreement and issue a Decision and OrderQuashing the Notice of Hearing." Thereafter, Don Cartage, Michi-gan Cartagemen's Association, John Quinn, and Riggers 575 filedanswers opposing approval of the settlement agreement.'Having duly considered the terms of the settlement agreement, andthe responses to the notice to show cause, the National Labor Rela-tionsBoard has concluded that the policies of the Act will beeffectuated by approving the settlement agreement and quashing thenotice of hearing. In reaching this conclusion, we have consideredthe arguments of the Charging Parties, John Quinn and Don Cart-,age, and of the Intervenor, Michigan Cartagemen's Association, thatthey have not approved the settlement agreement, that at the 10 (k)hearing the parties had agreed that the Board should make a juris-dictional award extending beyond the precise dispute at the Tern-stedt Building project which led to the filing of the present charges,and that the parties have spent considerable time and money on the10 (k) hearing and on briefs to the Board in the expectation that theBoard would permanently resolve the fundamental dispute betweenthe two unions.The arguments of the opponents of the settlement agreement areweighty, but we believe that they are overbalanced by other con-siderations discussed below, which justify the Board in refusing at'These parties have also requested oral argument.As the record herein,Including thebriefs and responses of the parties,adequately presents the issues'and positions of theparties, the request are hereby denied. MILLWRIGHTS LOCAL UNION NO.1102,ETC.515this time to make an award which extends beyond the particulardispute at the Ternstedt project.The settlement agreement doesresolve this dispute.The present dispute relates to certain work involved in the dis-mantling, moving, and erection of heavy machinery and equipment,which has been a bone of contention between Millwrights 1102 andRiggers 575 for more than 20 years. Before 1956, many unsuccess-ful efforts were made to resolve the dispute, including efforts byBuilding and Construction Trades Department of the AFL-CIO,National Joint Board for Settlement of Jurisdictional Disputes, on-the-job adjustments,and agreementsbetween the parent Interna-tionals and the locals.All these proved unavailing. In 1956, thepresidents of theInternationalsand of the locals involved in thedispute appointed Dr. John T. Dunlop to investigate the conflicting-claims and formulate a solution.Dr. Dunlop prepared an awardwhich divided the work involved in "unloading, moving, handling,placing, erecting,assembling,adjusting, aligning, and leveling of allmachinery and machine parts" between the two unions. On May 23,1957, both localsas wellas their parent Internationals signed theaward, agreeingto be bound thereby. This award was still bindinguponthe unions, although not upon the employers who were notparties thereto, at the time of the 10 (k) hearing in 1964.2 The workassigned to membersofMillwrights 1102 following the picketingconformed with the award signed by the unions.On February 2, 1965, after the completion of the hearing in thiscase and ofthe work in dispute at the Ternstedt project, the Build-ing and Construction Trades Department, AFL-CIO, of which theparentInternationals of Millwrights 1102 and Riggers 575 are mem-bers,Associated General Contractors of America, and participatingSpecialty Contractors Employers' Associations, signed an agreementat theWhiteHousereconstituting, effectiveApril 1, 1965, theNational Joint Board for Settlement of Jurisdictional Disputes andestablishingnew standards and new appeals proceduresfor the settle-ment of such disputes.3A "Joint Release by Representatives of2 An agreement between unions establishing machinery for resolving a jurisdictionaldispute to which the employer has not adhered is not"an agreed upon method"for itsvoluntary adjustment dispositive under Section 10(k) of the Act.Local 'Union No.68,Wood, Wire and Metal Lathers InternationalUnion, AFL-CIO (Acoustics&Specialties,Inc.),142 NLRB 1073, 1076.However, an agreement between unionssettlinga jurisdic-tional dispute is a relevant and important factor in determiningwho is entitled to thework in controversy.InternationalAssociationofMachinists,Lodge No. 1743, AFL-CIO (J.A. Jones Construction Company),135 NLRB 1402;Local UnionNo.68,Wood,Wire and Metal Lathers International Union,AFL-CIO (Acoustics&Specialties,Inc.),supra.By giving effect thereto, the Board has said, it "will be encouraging unions tosettle such disputes by agreement,a desirablepolicy."Local Union No.68,Wood,Wireand Metal Lathers International Union(AFL-CIO)(Acoustics&Specialties,Inc.),supra,at 1079.3 Twin City Tile and Marble Company(Operative Plasterers and Cement Masons Inter-national Associationet al.),152 NLRB 1609. 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDLabor and Management in the Construction Industry" commented-on the new agreement as follows:A new labor-management agreement for the peaceful and.orderly settlement of jurisdictional disputes in construction in-dustry was announced today. It is designed to prevent theloss of working time due to such disputes in private and publicconstruction projects.While the agreement was signed at a White House ceremonyand its purpose was commended by President Johnson, the gov-ernment isnot involved in either its adoption or its operation.The agreement provides for major reorganization of the machin-ery of the National Joint Board for the Settlement of Juris-dictional Dispu`es... .Major changes included in the new agreement call for:1.Establishment of a new Appeals Board, headed by an im-partial umpire, to render final decision. In the past any appealfrom a decisionof the National Joint Board could be taken onlyto the same tribunal.2.Protection of the interests of the consumer in the settlementof jurisdictionaldisputes,with due regard given to such factorsas efficiencyand economyof operation.3.Definition of the criteria to be used by the Joint Board inmakingdecisions.These includedecisionsand agreements ofrecord as set forth in the "Green Book," valid agreements be-tween affected international trade practice and prevailing pricein the locality.4.Consultation with appropriate management groups in thenegotiation of jurisdictional agreements between internationalunions.Arrangementsare beingmade for rotating membershipon the Joint Board,so that all unionsand participating employerswill have the opportunity from year to year to serve in thedecision-making process.No union representative or employerwill be permittedto sit in judgment ona case in which his unionor company is directly involved.The Rules of the National Joint Board, it was emphasized,provide that there shall be no stoppage of work while disputesreferred to it are under consideration.The same rules will applywith regard to its Appeals Board.In a joint statementissued afterthe signing of the new agree-ment, representatives of the participating groups said :"This agreement is the fulfillmentofmorethana year'snegotiationsbetween representativesof labor and management MILLWRIGHTS LOCAL UNION NO. 1102, ETC.517in the construction industry with the view to perfecting themachinery established for the orderly and equit^,ble settlementof jurisdictional disputes...."We firmly believe we have come up with a plan which willwork to the best interests of the employees,,the employers andthe nation as a whole."It is our purpose to make use of the new machinery to reducesubstantially jurisdictional disputes in private, public andnational defense construction covered by this agreement.Weare determined to exercise our responsibility to bring about thatdesirable objective.At the same time, we believe it will servethe public interest for labor and management in this industryto solve jurisdictional problems with a maximum of practicaljudgment and fairness and with a minimum of governmentinterference."Both the International unions involved in this proceeding aremembers of the Building and Construction Trades Department,AFL-CIO, and consequently they and their constituent local unionsare bound by the procedures of the new Joint Board. At the presenttime, so far as appears, neither Don Cartage nor the Michigan Cart-age Association is a member of an employer group adhering to thenew agreement for the settlement of jurisdictional disputes.Wecannot now say, therefore, that the new Joint Board will be abledefinitely to settle, on the broad basis desired, the jurisdictional dis-pute between the contending Riggers and Carpenters locals.Never-theless,we believe that the new Joint Board should be given theopportunity to resolve this dispute on a voluntary basis. It may bethat after study of the new procedures of the Joint Board, the em-ployers will find these more acceptable than the old and will agreeto submit their dispute to the new Joint Board. Or, if they refusetomake this submission, they may find that an award of the JointBoard on submission by the two unions is acceptable as a resolutionof the jurisdictional dispute.The Board, too, may profit from suchan award if it is forced to make its own jurisdictional determinationeven if the Joint Board award is not dispositive of the jurisdictionaldispute under Secton 10(k).One of the relevant factors in deter-mining who is entitled to the work in dispute, the Board has said,is an award by a joint board in the same or related cases.4 An awardby a joint board of standing and experience, following procedures offairness and impartiality, cannot fail to be helpful to the Board inmaking a jurisdictional determination if it is ultmately required todo so.International Association of Machinists(J.A. Jones Con.ttruction Company),135NLRB 1402, 1411. 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe settlement agreement determines the particular jurisdictionaldispute which gave rise to the present proceeding.None of theopposing parties challenges this resolution as applied to the Tern-stedt project, where the dispute arose.The point of the objectionsto the settlement agreement is that the Board should presently decidesimilar jurisdictional disputes which may arise in the future. Inthe exercise of our discretion, we decline to do this at the presenttime.This decision is not irrevocable. If the new Joint Board isunable to resolve the jurisdictional dispute on the broad basisdesired, the Board's procedures will then be available for doing so.Although the conduct of the long hearing in this case has causedthe expenditure of time and money by the parties to the dispute andthe Government, we believe that this exercise of our discretion, inresponse to the establishment of the new Joint Board, will besteffectuate the public policy to encourage voluntary settlements ofjurisdictional disputes.5If we were to make a determination whichextended beyond the Ternstedt dispute, we would be undercuttingthe new Joint Board at the very beginning of its operations andlessening its chances of success.The Board, employers, unions, andthe public all have something to be gained by the successful opera-tion of a voluntary system for the settlement of jurisdictional dis-putes.The Board, unions, and employers generally will save manytimes over the money expended on the hearing in this case if the newJoint Board will satisfactorily resolve, and therefore make unneces-sary the submission of, even a small proportion of the jurisdictionaldispute cases that would otherwise come before the Board.For the foregoing reasons, we shall approve the settlement agree-ment recommended by the General Counsel and quash the notice ofhearing.The Board approved the settlement agreement and quashed thenotice of hearing.]MEMBER JENKINS, dissenting:I would not approve the settlement agreement, as in my view itsapproval in the circumstances of this case is not only unfair to in-terested parties, but in reality it settles nothing and leaves un-resolved a serious jurisdictional dispute of long standing.At the outset, it must be noted that aside from the Acting RegionalDirector, the only parties to this agreement are the Carpenters'DistrictCouncil of Detroit,Wayne and Oakland Counties andVicinities and Millwrights Local No. 1102.The competing union,Riggers Local No. 575, and the one representing the employees to5 TwinCityTile and Marble Company (Operative Plasterers and Cement Masons In-ternational Association,et at.),152 NLRB 1609. MILLWRIGHTS LOCAL UNION NO. 1102, ETC.519whom the work in dispute had been assigned, is not a party to thisagreement.Neither is John Quinn, a Charging Party, nor is DonCartage Company, a Charging Party and the employer whom Re-spondents struck to force reassignment of the work to Millwrights.Nor has the agreement been approved by Intervenor Michigan Cart-agemen's Association, a mul-tiemployer association representing DonCartage, and nine other similarly engaged employers for bargainingpurposes in a Board certified unit.Not only are these parties notsignatories to the agreement, but as made abundantly clear by theresponses of the Charging Parties and the Intervenor to the noticeto show cause, Board approval of this agreement is strongly, andin my opinion justifiably opposed. Simply on these facts alone-theex partynature of the settlement agreement and the vigorous oppo-sition by parties alleged to have been wronged by Respondents'conduct-Board rejection of the agreement would be warranted.But there is more.The particular dispute which gave rise to this proceeding involved.in essence, Respondents' picketing of Don Cartage at the TernstedtDivision of General Motors to force Don Cartage to reassign certainwork from its employees represented by the Riggers to members oftheMillwrights.The picketing proved successful in the sense thatDon Cartage lost its contract with General Motors, and the job wasawarded to a contractor who employed Millwrights to do the dis-puted work.This Ternstedt incident, the record establishes, was butone of a long series of conflicting jurisdictional claims between theRiggers and the Millwrights dating back some 20 years.At thehearing herein, all parties, including Respondents, agreed, clearly tosettle this long dispute, to broaden the scope of the hearing beyondthe work involved in the Ternstedt incident, and they further agreedthat any award the Board should render should be in conformitywith the expanded scope of the hearing.Thus, the parties agreedthat the award should not be limited to Don Cartage's employees orto the Ternstedt dispute, but should apply to all members of theRiggers employed by employer-members of the Intervenor in thoseareas of Michigan where the Riggers and the Millwrights claimconcurrent geographical jurisdiction.It was on this basis that theparties engaged in an extensive hearing lasting (with interveningadjournments) over 3 months, prepared and introduced voluminousexhibits, and compiled a transcript record of nearly 4,000 pages. Itwas also on this basis that after the hearing the parties filed withthe Board lengthy briefs in support of their respective positions.Now today, approximately 1 year after the hearing closed, thisBoard approves a settlement by which Respondents simply agreethat they are not entitled to force Don Cartage to assign to Mill- 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDwrights the work in dispute at Ternstedt.Over and apart from thecost to the Government of the conduct of the lengthy hearing in thisproceeding,the parties themselves have expended considerable funds,time, and effort to the end that a meaningful award would result.The settlement,which is actually a repudiation by Respondents oftheir agreement at the hearing which led to this expenditure, re-solves nothing.The Ternstedt job, which is the only one embracedwithin the settlement,presumably was completed long ago, andunder Respondents'terms, and notwithstanding the fact that theparties themselves recognize that the conflicting claims of theRiggers and Millwrights have been a continuous source of con-troversy,nothing in this agreement even tends to resolve that con-troversy.The brief filed on behalf of Don Cartage and the Inter-venor refers to several recent efforts on the part of the Millwrightsto obtain work assigned to members of the Riggers,and some ofthese efforts have led to charges which are presently pending withthisAgency.The record reflects that employer-members of theIntervenor perform 90 percent of the disputed work in the area in-volved, and when Respondents'record is considered in conjunctionwith this fact,labor peace in this area is not foreseeable without apositive determination of the running dispute which is what allparties originally sought.In all these circumstances,I would notallow Respondents to repudiate their agreement at the hearing byapproving this settlement.There is still a further reason for not approving the agreement.Section 10(k) of the Act directs the Board to hear and determinedisputes cognizable under that section.As the Supreme Court hastold us, in such cases"it is the Board's responsibility and duty todecide which of two or more competing employee groupsclaimingthe right to perform certain work tasks is right and then specifi-cally to award such tasks in accordance with its decision."N.L.R.B. v.Radio & Television Broadcast Engineers Union, Local 1..12, Inter-national Brotherhood of Electrical Workers, AFL-CIO (ColumbiaBroadcasting System),364 U.S. 573.I cannot consider the Board'sapproval of the instant agreement a discharge of that responsibilityand duty.The agreement can hardly be termed a "determination"of the long, continuing dispute between the Riggers and the Mill-wrights, for it leaves the parties in no better position than they werebefore the 10(k) hearing,and ignores the agreed-upon submissionto the Board of the entire dispute-not just the Ternstedt job.Thedispute in existence then continues to exist and will continue to vexthe parties and lead to wasteful work stoppages.Nothingshort ofa full determination of that dispute will suffice, and this is what,theCongress directed the Board to do. I share my colleagues' hopes ROBERT MEYER HOTEL521that the new Joint Board will in the future render decisions whichwill result in settlement of these disputes acceptably to the parties,and thereby both promote industrial stability and lighten the workof this Board.This hope, however, relates tofuturesubmission ofjurisdictional disputes and bears little relevance to a case whichalready has been fully litigated, submitted to this Board by theparties in its entirety (and not merely as to the particular job symp-tomizing the dispute) and is ripe for a decision from us which willterminate the entire dispute.My colleagues' hopes seem plainly tobe misplaced in this case.Under the Act, our duty to hear anddetermine jurisdictional disputes is liftedonlywhereallparties haveagreed upon a voluntary method for adjustment of the dispute; e.g.,bound or stipulated themselves to the jurisdiction of the Joint Board.'Neither the Intervenor nor any of its members, including the struckemployer, Don Cartage, has submitted itself to the Joint Board.Since no voluntary method for adjustment has been agreed to, thisBoard is required to make a determination.For the foregoing reasons, I would not approve the settlementagreement nor quash the notice of hearing. Instead, I would do whatI believe-the Act commands us to do. The hearing has been held,the record has been made, and I would proceed to determine themerits of the dispute on the basis of that record and make an awardin accordance with that determination.Robert Meyer Hotel Company, Inc., d/b/a Robert Meyer HotelandHotel and Restaurant Employees and Bartenders Interna-ternationalUnion,AFL-CIO.CaseNo. 12-CA-3042.Au-gust 17,1965DECISION AND ORDEROn May 11, 1965, Trial Examiner Sidney Sherman issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Ex-aminer'sDecision.The Trial Examiner further found that theRespondent had not engaged in certain other unfair labor practicesalleged in the complaint and recommended that those allegations bedismissed.Thereafter the Respondent and General Counsel filedexceptions to the Decision with supporting briefs, and the Respond-ent filed an answering brief in opposition to the General Counsel'sexceptions.154 NLRB No. 38.